Citation Nr: 0332603	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2002 RO decision which 
denied service connection for COPD.  


FINDINGS OF FACT

The veteran's current COPD began years after service and was 
not caused by any incident of service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1961 to September 1963.  His available service medical 
records only include the entrance and separation physicals.  
The entrance examination shows no pertinent defect.  At the 
separation examination, performed in July 1963, the lungs and 
chest were normal on clinical evaluation and on a routine 
chest X-ray.  On an accompanying medical history report, the 
veteran gave a history of preservice whooping cough, but he 
denied a history of breathing problems.

In July 2001, the veteran filed his present claim seeking 
service connection for COPD.  

In July 2001, the veteran's brother submitted a statement in 
support of the claim.  He said that the veteran felt ill upon 
returning on an airplane flight from Europe, coming home from 
the Army.  He said the veteran then felt bad for a while, and 
when he went to apply for a job he was given a physical and 
told he had a collapsed lung.  The related that the veteran 
was then treated for a collapsed lung, and later he was 
treated for another collapsed lung.  He also noted that the 
treating physicians did not maintain any records of this 
treatment after ten years.  The veteran's brother said he 
felt the veteran's lung problem was due to gas chamber 
exercises in the Army.

Outpatient reports dated from 2000 to 2002 show the veteran 
was treated for a variety of health problems, including 
reported COPD.  According to an August 2002 record, the 
veteran gave a past history of COPD and of a pneumothorax in 
1963 which required a chest tube placement.  It was also 
noted he was a poor historian.  Physical examination revealed 
diminished chest sounds throughout, with no wheezes, rales, 
or rhonchi. A February 2001 treatment report noted a history 
of COPD.  A pulmonary function test in July 2001 showed a 
reduced lung capacity.  When seen in December 2001, the 
veteran reported he had a chest tube inserted in the 1970s 
after a "bleb" ruptured in his lung during an airplane 
ride, and that he has had mild dyspnea on exertion ever 
since.  The report noted that pulmonary function test 
findings were suggestive of very early COPD.  It also noted 
that his shortness of breath was due primarily to 
deconditioning, not his COPD.

In July 2002, the RO sent correspondence to the veteran 
indicated that the RO would request relevant treatment 
records on his behalf from any health care provider he was to 
identify.  

In November 2002, the veteran submitted a release form for 
the RO to request records from C. Peagler, M.D.  In December 
2002, the RO sent correspondence to Dr. Peagler requesting 
these records.  In February 2003, the RO sent correspondence 
to the veteran informing him that attempts to obtain 
treatment records from Dr. Peagler were unsuccessful.  It 
also noted that it was ultimately the responsibility of the 
claimant to provide these records.  In February 2003, the RO 
sent a follow-up letter to Dr. Peagler requesting the 
veteran's treatment records.  No response to this request was 
received.  A statement from the veteran, dated in June 2003, 
noted that Dr. Peagler had retired and probably did not have 
the records any longer.  In the June 2003 supplemental 
statement of the case, the RO informed the veteran that it 
was unable to obtain any treatment records from Dr. Peagler.  
In July 2003, the veteran submitted a statement indicating 
that he had no additional evidence to submit.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim 
for service connection for COPD, and of the respective duties 
of him and the VA to obtain evidence.  Identified medical 
records have been obtained to the extent possible.  A VA 
examination is not necessary to decide the claim and is not 
warranted under the facts presented.  The notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Available service medical records from the veteran's 1961-
1963 active duty do not show a lung disorder.  The lungs and 
chest were normal on the 1963 service separation examination.  
Service medical records appear incomplete, yet the veteran 
does not allege treatment in service.  He maintains that he 
developed a lung problem on an airplane ride home from 
service, and that thereafter, as a civilian, he received 
treatment for a collapsed lung.  Available post-service 
medical records do not include those of any treatment soon 
after service for a collapsed lung.  Recent records note the 
veteran gives a varying history of when the post-service 
treatment took place; one time he said it was in 1963, and 
another time he said it was in the 1970s.  Even assuming that 
this event occurred, there is no credible evidence to show 
that the post-service treatment had anything to do with an 
event which took place during active duty.

The first post-service record of treatment for a diagnosis of 
COPD is dated in 2000, over 26 years after the veteran's 
release from active duty.  Even assuming that there was some 
earlier post-service treatment for COPD, there is no medical 
evidence to suggest that the post-service COPD is related to 
service.  The veteran and his brother, as laymen, are not 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2. Vet. App. 492 
(1992).  

The weight of the credible evidence demonstrates that the 
veteran's current COPD began many years after his active duty 
and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is denied.  




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



